779 So.2d 282 (1998)
Chris MEARNS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-00474.
District Court of Appeal of Florida, Second District.
August 26, 1998.
James Marion Moorman, Public Defender, and Joanna B. Conner, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Tonya R. Vickers, Assistant Attorney General, Tampa, for Appellee.
*283 PER CURIAM.
Chris Mearns appeals the denial of his motion to withdraw his guilty pleas to numerous violations of probation ranging from failure to make restitution payments, to narcotics possession. After his probation was revoked and he was resentenced, Mearns sought to withdraw his pleas, arguing he was unaware that the trial court could impose a split sentence of incarceration followed by probation. This is not a legal basis for allowing Mearns to withdraw his plea, since after revoking Mearns' probation the court was free to impose any sentence it may have originally imposed before placing him on probation. We affirm the denial of the motion to withdraw pleas. See § 948.06(1), Fla. Stat. (1987); Williams v. State, 629 So.2d 174 (Fla. 2d DCA 1993).
We remand, however, to correct an error in Mearns' written sentence in circuit court case no. 94-927F. The trial court orally pronounced a sentence of sixty months' imprisonment with credit for time served. The sentencing documents in that case reflect a sentence of 113.4 months and must be corrected to conform with the court's oral pronouncement. See Matthews v. State, 578 So.2d 51 (Fla. 2d DCA 1991). All sentences imposed in the remaining cases are affirmed.
BLUE, A.C.J., QUINCE and CASANUEVA, JJ., Concur.